Exhibit 10.35

 


CONSULTING AGREEMENT


 

THIS CONSULTING AGREEMENT is made between NeoRx Corporation (hereinafter
referred to as “NeoRx”), with addresses at 300 Elliott Avenue West, Suite 500,
Seattle, Washington 98119, and Alan B. Glassberg, M.D. (hereinafter referred to
as “Consultant”), with address at 126 Poplar Drive, Kentfield, California 94904.

 

THE PARTIES AGREE AS FOLLOWS:

 

1.                                       Effective Date. This Agreement shall be
effective July 1, 2005.

 

2.                                       Term. The term of this Agreement shall
be from July 1, 2005, through December 31, 2005. Either party may terminate this
Agreement immediately with cause, or upon 30 days prior written notice without
cause.

 

3.                                       General Purpose. The general purpose of
this Agreement is to engage Consultant to provide advisory services relating to
NeoRx platinum compound technology and such other evaluations and services
relative to new business and technology opportunities, premarketing assessments
and general clinical and business strategies. Such services shall be performed
in conformance with professional standards for performing services of a similar
kind.

 

4.                                       Compensation. During the term of this
Agreement, NeoRx shall pay Consultant the sum of $300 per hour once monthly upon
receipt of an Invoice for the services directed to the attention of Accounts
Payable at NeoRx. The Invoice shall provide the date and a brief description of
the services rendered per day, and NeoRx shall provide payment for approved
services within thirty days of receipt of such Invoice. In addition, NeoRx shall
reimburse Consultant for actual and necessary out-of-pocket expenses incurred,
where such expenses are necessary and related to services rendered under this
Agreement; such expenses should be billed in the same Invoice submitted for
services. Consultant’s fees for service (excluding reimbursement for expenses)
are, however, subject to a maximum of $55,000 for services, which maximum cannot
be exceeded without the prior written approval of NeoRx before such services are
rendered. In the event of early termination as provided for in paragraph 2
hereof, Consultant shall invoice (and NeoRx shall pay) for services and expenses
incurred through the date that notice is received. Consultant is responsible for
the payment of all required payroll taxes, whether federal, state or local in
nature, including but not limited to income taxes, Social Security taxes,
Federal Unemployment Compensation taxes, and any other fees, charges, licenses,
or payments required by law.

 

5.                                       Confidentiality. All data, materials
and information submitted or made available to Consultant by NeoRx or by any
other person or entity at the direction of NeoRx, unless otherwise publicly
available, and all data, materials and information, and other work developed by
Consultant under this Agreement, shall be utilized by Consultant in connection
with this Agreement only, shall be maintained in confidence and shall not be
made available by Consultant to any other person or entity. Consultant will
ensure Consultant’s agents, employees, officers, and trustees are bound to
confidentiality of NeoRx data, materials and information to the same extent that
Consultant is bound under this Agreement.

 

6.                                       Ownership.

 

(a)                                  NeoRx shall exclusively own all data,
information, and other work developed or obtained by Consultant pursuant to this
Agreement, either alone or with others, including all inventions, discoveries,
concepts and ideas, whether patentable or not, including but not limited to
articles, processes, methods, formulas, systems and

 

1

--------------------------------------------------------------------------------


 

techniques, as well as improvements and derivations and know-how related thereto
(hereinafter referred to as “Inventions”).

 

(b)                                 Consultant hereby assigns to NeoRx or its
designee all of Consultant’s right, title and interest in and to any Inventions,
any patent applications relating thereto, and any patents granted thereon, and
will execute any such formal Assignment documents that NeoRx may request from
time to time. Consultant shall disclose such Inventions to NeoRx promptly and in
writing. When requested, and at NeoRx’s expense, Consultant will assist NeoRx or
NeoRx’s designee, in efforts to protect NeoRx’s proprietary and patent rights to
such Inventions.

 

(c)                                  Immediately upon termination of this
Agreement for any reason, all such data, information, and other work, in
whatever form, shall be turned over to NeoRx.

 

(d)                                 For purposes of this Agreement any
copyrightable work (hereinafter referred to as “Work”) developed in the course
of performance under this Agreement shall be deemed “work made for hire” under
federal copyright law, and all ownership rights to such Work belong to NeoRx.

 

(e)                                  Should such Work not constitute a “work
made for hire” under copyright law, Consultant hereby grants, transfers,
assigns, and conveys to NeoRx and its successors and assigns, the entire right,
title and interest in the Work or any part thereof, including but not limited to
the right to reproduce, prepare derivative works, distribute by sale, license or
other transfer; to perform publicly, to display and to secure copyrights or
patents and renewals, reissues and extensions of any such copyrights or patents
in the United States of America or any foreign country.

 

7.                                       Debarment. Consultant represents and
warrants that neither Consultant or Consultant’s employees, nor any other person
retained by Consultant to perform the services under this Agreement (1) is under
investigation by the FDA for debarment action or is presently debarred pursuant
to the Generic Drug Enforcement Act of 1992, as amended (21 U.S.C. Sec. 301, et
seq), or (2) has a disqualification hearing pending or has been disqualified by
the FDA pursuant to 21 CFR Sec. 312.70 or its successor provisions. In addition,
Consultant represents and warrants that Consultant has not engaged in any
conduct or activity which could lead to any of the above mentioned
disqualification or debarment actions. If during the term of this Agreement,
Consultant or any person employed or retained by Consultant to perform the
services under this Agreement (1) comes under investigation by FDA for debarment
action or disqualification, (2) is debarred or disqualified, or (3) engages in
any conduct or activity which could lead to any of the above-mentioned
disqualification or debarment actions, Consultant shall immediately notify
NeoRx. For the purposes of this section, reference to the FDA and the Generic
Drug Enforcement Act shall also be deemed a reference to any other governmental
or regulatory authorities having jurisdiction over the subject matter of the
services under this Agreement or any other laws and regulations application to
such services.

 

8.                                       Insider Trading. Consultant
acknowledges and understands that the purchase and sale of securities on the
basis of material nonpublic information, commonly referred to as “inside
information”, or the selective disclosure of inside information to others who
may trade, is prohibited by federal and state laws. Consultant agrees to comply
with all securities laws and regulations, and Consultant will not use any inside
information gained through Consultant’s relationship with NeoRx to trade in the
securities of NeoRx or any other company to which the inside information may
apply.

 

2

--------------------------------------------------------------------------------


 

9.                                       Compliance with Applicable Laws.
Consultant warrants and represents that Consultant will comply with all federal,
state, and local laws applicable to performance of the work under this
Agreement.

 

10.                                 Authority and Adherence. Consultant warrants
that Consultant has the authority to enter into this Agreement and that entering
into this Agreement is not restricted or prohibited by any existing agreement to
which Consultant is a party. Further, Consultant shall require Consultant’s
officers, employees, affiliates, associates, agents, contractors and other
personnel, if any, to adhere to the terms of this Agreement.

 

11.                                 Assignment and Subcontract. This Agreement
may not be assigned or subcontracted by Consultant without the express written
consent of NeoRx.

 

12.                                 Advertisement. Consultant may not use the
name NeoRx Corporation or any variation thereof for advertising or publicity
purposes without first obtaining the written consent of NeoRx.

 

13.                                 Governing Law; Jurisdiction. This Agreement
is governed by the laws of the State of Washington, without regard to any
conflicts-of-law principle that directs the application of another
jurisdiction’s laws. Venue of any suit or proceeding arising out of or relating
to this Agreement shall lie exclusively in the state or federal courts located
in King County, Washington, and each party hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts. Further,
if NeoRx is reasonably required to initiate legal action under this Agreement,
NeoRx shall be entitled to recover its reasonable attorney’s fees and costs from
the Recipient.

 

14.                                 No Presumption Against Drafter. For purposes
of this Agreement, the parties hereby waive any rule of construction that
requires that ambiguities in this Agreement be construed against the drafter.

 

15.                                 Notices. Each notice required or permitted
to be given pursuant to this Agreement shall be in writing and shall be deemed
sufficiently given if delivered by fax or by an express/overnight delivery
service provided by a commercial carrier, properly addressed to the other party
at the address designated in the first paragraph of this Agreement, or to such
other address as may be designated in writing. Notices shall be considered
received on the date faxed or on the date of the dated receipt from the
commercial carrier.

 

16.                                 Waiver. A delay or failure by either party
to exercise any right under this Agreement will not constitute a waiver of that
or any similar or future right.

 

17.                                 Severability. If any provision of this
Agreement is declared invalid by any Court, then such provision shall be deemed
automatically modified to conform to the requirements for validity as declared
at such time, and as so modified, shall be deemed a provision of this Agreement
as though originally included herein. In the event that the provision
invalidated is of such a nature that it cannot be modified, the provision shall
be deemed deleted from this Agreement as though the provision had never been
included herein. In either case, the remaining provisions of this Agreement
shall remain in effect.

 

18.                                 Survival of Obligations. The provisions of
paragraph 5, 6, 8, 13 and 16 shall survive termination or expiration of this
Agreement.

 

19.                                 Entire Agreement. This Agreement represents
the entire understanding of the parties and may not be modified except by
written agreement of the parties and supersedes all prior written and/or oral
agreements.

 

3

--------------------------------------------------------------------------------


 

NeoRx Corporation

 

By:

/s/Anna Lewak Wight

 

/s/Alan B. Glassberg, M.D.

 

Anna Lewak Wight

Alan B. Glassberg, M.D.

Vice President, Legal

 

 

 

 

Social Security

 

or Tax Identifier: ###-##-####

 

 

APPROVED

 

 

NEORX LEGAL

 

 

Date:

6/28/2005

 

By:

ALW

 

 

4

--------------------------------------------------------------------------------